Title: From George Washington to George Clinton, 25 March 1789
From: Washington, George
To: Clinton, George



Dear Sir,
Mount Vernon Mar. 25th 1789.

With very great sensibility I have recd the honor of your letter dated the 10th instt and consider the kind & obliging invitation to your House until suitable accomodations can be provided for the President as a testimony of your friendship & politeness; for which I shall ever retain a grateful sense—But if it should be my lot (for heaven knows it is not my wish) to appear

again in a public station, I shall make it a point to take hired lodgings, or Rooms in a Tavern until some house can be provided. Because it would be wrong, in my real judgment, to impose such a burden on any private family, as must unavoidably be occasioned by my company: and because I think it wd be generly expected, that, being supported by the public at large, I shd not be burdensome to Individuals.
With respect to the other part of yr let⟨ter,⟩ which is expressive of a wish to be apprised of the time of my approach to the City, I can assure you, with the utmost sincerity, that no reception can be so congenial to my feelings as a quiet entry devoid of ceremony, be the manner of it what it may. With sincere good wishes, & respectful compliments to Mrs Clinton, in which I am joined by Mrs Washington I have the honr to be Dr Sir Yr most obedt Hbe Ser⟨vant⟩.
